J-S04021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT
                                                           OF PENNSYLVANIA
                             Appellee

                        v.

    RAYMOND DANIELS

                             Appellant                       No. 1618 EDA 2019


          Appeal from the Judgment of Sentence Entered May 23, 2019
                 In the Court of Common Pleas of Bucks County
               Criminal Division at No: CP-09-CR-0000832-2018


BEFORE: BENDER, P.J.E., STABILE, and MURRAY, JJ.

MEMORANDUM BY STABILE, J.:                                    FILED APRIL 7, 2020

        Appellant, Raymond Daniels, appeals from the May 23, 2019 judgment

of sentence imposing an aggregate 30 to 60 years of incarceration for robbery,

burglary, conspiracy,1 and related offenses.2 We affirm.

        On   the   evening     of   August     17,   2017,   Appellant   and   several

coconspirators conducted surveillance of the victims’ home in Newtown

____________________________________________


1    18 Pa.C.S.A. §§ 3701, 3502, and 903.

2  These include unlawful possession of a firearm (18 Pa.C.S.A. § 6105),
criminal trespass (18 Pa.C.S.A. § 3503), theft by unlawful taking (18 Pa.C.S.A.
§ 3921), theft by extortion (18 Pa.C.S.A. § 3923), receiving stolen property
(18 Pa.C.S.A. § 3925), false imprisonment of a minor and false imprisonment
(18 Pa.C.S.A. § 2903), criminal coercion 18 Pa.C.S.A. § 2906), terroristic
threats (18 Pa.C.S.A. § 2706), unlawful restraint of a minor (18 Pa.C.S.A.
§ 2902), recklessly endangering another person (18 Pa.C.S.A. § 2705), simple
assault (18 Pa.C.S.A. § 2701), and access device fraud (18 Pa.C.S.A. § 4106).
J-S04021-20


Township, Bucks County.3 During the late hours of August 20, 2017 and the

early morning hours of August 21, 2017, Appellant and his cohorts returned.

They entered the home at 2:00 a.m. on August 21, 2017 carrying firearms

and wearing masks, gloves, and dark clothing. Sisters Elle Nadav, aged 25,

and C.N., aged 12, were in the home, along with their parents, Jonatan and

Emily Nadav, and their maternal grandmother, Manya Guravich.              A third,

sister, Jade, was away at college.

       Upon gaining entry to the home through a window, two of the gunmen

approached Elle, woke her, and pointed guns at her. The gun barrels touched

her forehead. The gunmen forced Elle to lie on the floor on her stomach and

then bound her hands with shoelaces.             They told her they were there for

“Yanni,” Jonatan’s nickname. Elle screamed and asked that they not harm

Manya or C.N.       One gunman remained with Elle and located and took her

wallet and cell phone. Another gunman woke up Manya, forced her out of

bed, and retrieved a watch from a drawer in Manya’s room. English is not

Manya’s first language, and she was unable to understand what the gunman

said to her.

       A third gunman woke C.N. and forced her out of bed. The gunman led

C.N. to her parents’ room and forced her to wake them up. Thus, Jonatan

and Emily woke to the sight of their 12-year-old daughter being held at


____________________________________________


3 We are summarizing the facts as set forth on pages 1-5 of the trial court’s
September 6, 2019 opinion.

                                           -2-
J-S04021-20


gunpoint. The gunmen knew the family had a safe in their home, and they

ordered Emily and Jonatan to tell them where their safe was, and open it.

They threated to shoot and kill C.N. if Emily and Jonatan refused. Eventually

Jonatan, who owns several clothing stores in the Philadelphia area, opened

the safe at gunpoint. The gunmen removed a large amount of jewelry and

$50,000 in cash from the safe. In all, the gunmen stole more than $300,000

in property and cash from the Nadav home.

      Emily, Jonatan, and Manya were forced into a closet and warned that

they would be killed if they called the police. Before departing, the gunmen

told Elle where her sister Jade went to college and described Jade’s car. They

told Elle that Jade would be killed if the family called the police. Emily called

the police after the gunmen left.

      Later that morning, Appellant and his girlfriend went to five different

locations and used credit cards stolen from the Nadavs. Appellant also wrote

a stolen check, for $5,500.00, to his girlfriend.       Also on that morning,

Appellant exchanged text messages with one of his coconspirators.            The

message from the coconspirator included emoji depicting moneybags and an

arm making a muscle. The coconspirator wrote, “I’m excited as shit, bro.”

Appellant responded, “Me too, man. That watch worth 34 grand online.”

      On November 14, 2017, the Commonwealth charged Appellant and his

coconspirators with numerous offenses. On January 24, 2019, during jury

selection, Appellant pled guilty to robbery, burglary, conspiracy, and the


                                      -3-
J-S04021-20


offenses listed in footnote 2 above. Sentencing followed immediately, and the

trial court imposed an aggregate 40 to 80 years of incarceration. Appellant

filed a timely motion for reconsideration on February 1, 2019. The trial court

granted reconsideration, and on May 23, 2019 sentenced Appellant 30 to 60

years of incarceration.   That sentence is comprised of three consecutive

mandatory sentence of 10 to 20 years for robbery, burglary, and conspiracy

to commit robbery. The trial court imposed concurrent sentences for unlawful

possession of a firearm, false imprisonment of a minor, false imprisonment,

simple assault, and access device fraud. The court imposed no further penalty

on the remaining offenses.

      Appellant filed this timely appeal on May 29, 2019. In his sole assertion

of error, he claims the trial court abused its sentencing discretion in imposing

30 to 60 years of incarceration. Before we address the merits of a challenge

to the trial court’s sentencing discretion, we must discern whether Appellant

has properly placed that issue before us. To do so, an appellant must (1) file

a timely notice of appeal; (2) preserve the issue in a motion to reconsider or

modify the sentence; (3) include in his brief a concise statement of reasons

relied upon for allowance of appeal (Pa.R.A.P. 2119(f)); and (4) explain in the

concise statement that there is a substantial question as to whether the trial

court’s sentence was appropriate. Commonwealth v. Caldwell, 117 A.3d

763, 768 (Pa. Super. 2015), appeal denied, 126 A.3d 1282 (Pa. 2015).




                                     -4-
J-S04021-20


       Instantly, Appellant did not file a post-sentence motion after the trial

court’s May 23, 2019 sentence.           Further, he fails to present a substantial

question for our review. To demonstrate a substantial question, the appellant

must show that the trial court’s sentence was inconsistent with the sentencing

code   or    contrary to     the    norms      underlying    the    sentencing   process.

Commonwealth v. Titus, 816 A.2d 251, 255 (Pa. Super. 2003). A generic

assertion    of    excessiveness     does      not   raise   a     substantial   question.

Commonwealth v. Christine, 78 A.3d 1, 10 (Pa. Super. 2013), affirmed,

125 A.3d 394 (Pa. 2015).           An allegation that the trial court failed to give

adequate weight to mitigating circumstances does not raise a substantial

question. Commonwealth v. Disalvo, 70 A.3d 900, 903 (Pa. Super. 2013);

Commonwealth v. Moury, 992 A.2d 162, 175 (Pa. Super. 2010).

       In his Pa.R.A.P. 2119(f) statement, Appellant states that the trial court

imposed “a manifestly excessive sentence resulting in too severe a

punishment under all the circumstances, particularly when considering that

Appellant pled guilty and presented mitigating evidence at the time of

sentence.”        Appellant’s Brief at 8.        This is both a bald assertion of

excessiveness and a claim that the trial court gave inadequate weight to

mitigating factors. 4 Appellant has failed to raise a substantial question, and

____________________________________________


4 We discern the existence of a substantial question solely by reference to the
2119(f) statement. Commonwealth v. Goggins, 748 A.2d 721, 726-27 (Pa.
Super. 2000), appeal denied, 759 A.2d 920 (Pa. 2000). In the argument



                                           -5-
J-S04021-20


we therefore do not reach the merits of his argument. Were we to address

the merits, we would affirm the sentence based on the trial court’s September

6, 2019 opinion. We direct that a copy of that opinion be filed herewith.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/7/2020




____________________________________________


section of his brief, Appellant elaborates on his educational history, work
history, and two dependent children. Nothing in the argument section would
alter our conclusion that Appellant has failed to raise a substantial question.

                                           -6-
                                                                                      Circulated 03/27/2020 02:27 PM




      IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY,
                                                    PENNSYLVANIA
                                      CRIMINAL DIVISION



  COMMONWEALTH OF PENNSYLVANIA                     :   No.     CP-09-CR-0000832-2018
                                                               [1618 EDA 2019]
                     v.

  RAYMOND ANTHONY DANIELS




                                             OPINION
        The Defendant, Raymond Anthony Daniels, has filed an appeal from the
                                                                             judgment of
 sentence entered on May 23, 2019 following his guilty plea on January 24, 2019.
                                                                                 On appeal, the
 Defendant challenges the discretionary aspects of sentence.

        On November 14, 2017, the Defendant was charged with multiple offenses in
                                                                                  connection
with a home invasion robbery that occurred at 23 Wellington Road, Newtown
                                                                          Township, Bucks
County, the residence of Jonatan and Emily Nadav and their family.
                                                                   Co-defendant Sadeen Jones
(Jones) was charged on November 16, 2017. Co-defendant Brandon Davis
                                                                     (Davis), was charged
on January 2, 2018. Other individuals involved in this incident remain unidentified.

       The facts underlying the Defendant's convictions were summarized at the time of
                                                                                       the guilty
pleas as follows:

                     On August 15 of 2017 the [D]efendant, along with co-
              defendants Brandon Davis and Sadeem [sic] Jones traveled to 23
              Wellington Road in Newtown Township, Bucks County, for the
              purpose of scoping out, for lack of a better term, the location at 23
              Wellington Road, Newtown, Bucks County. That was the home of
              the Nadays, who are pictured in Commonwealth's Exhibit C-2      .   .   .   .
                                   That was done at night. . [a]nd    would have been proven
                                                                          .                     .

                         at trial through cellular telephone records as well as text messaging
                         between the defendants.'
                                [During]     the late evening hours of August 20, 2017, into
                                                  .   .   .



                        the early morning hours of August 21, 2017, the same individuals:
                        The [D]efendant Raymond Daniels, Brandon Davis and Sadeem
                        [sic] Jones, as well as others unidentified in this case    traveled            .   .   .

                        together from Philadelphia to the same location, 23 Wellington
                        Road in Newtown, Bucks County.
                                                                              ***
                               [O]n that day . . . three of the individuals were masked,
                        dressed in dark clothing, gloved and armed with guns, and entered
                        23 Wellington Road, Newtown Township, Bucks County, at
                        approximately 2:00 o'clock in the morning.
                                At the time that they entered         there were five individuals
                                                                                    .   .   .


                        home, five members of that residence. [Twelve] -year -old [C.N.]                                    .       .

                        . [twenty -five] -year -old Elle Nadav
                                                                . . . Emily Nadav, who is their

                        mother . . Jonatan Nadav
                                    .                     . as well as Manya Guravich, who
                                                              .   .
                                                                                               is
                        the grandmother of the two sisters I referred to.
                            [Jade] . . was not home. She was away at college. She is
                                          .


                    the third sister in the Nadav family.
                           The defendants entered. There were two identified possible
                   points of entry. . . a basement window in the back of the house
                                              .
                                                                                                                    .   .       .

                    [and] ... a front window at the front of the house near the front door
                    .


                   where the screen had been broken off
                                                                      ***
                          The individuals then entered the location and two of the
                   individuals went downstairs into the basement where Elle Nadav
                   had been staying . . . [in] a basement apartment . . .                           .



                                  She would testify
                                            . . . that she was in bed and awoken
                                                                                  by the
                   sound of loud feet coming down the steps. As she sat up in her bed,
                  there were two men in all black holding guns. The guns were then
                  pointed at her head and she said she could actually feel the barrel of
                                                              -
                  the gun against her forehead both guns against her forehead.
                          She began to scream and was told to, quote, shut the f[---]
                  up. . She was then removed from her bed, told to get on the ground
                          .   .


                  on her stomach. [She complied] ... and was [then] tied with a
                  shoelace at her wrists.


' Cell site data and text messages established that the
                                                        conspirators traveled to the victims' residence six days before
the home invasion robbery. Text messages between the conspirators also
                                                                             established that they planned to go to the
victims' residence on the date the offenses were committed. N.T. 1/24/19, at 125-126.

                                                                      2
         One of the individuals then received a phone call. Elle Nadav
  would testify that she then heard that individual indicate, "We are
  in. it

         That individual left her room while the second gunman
  remained with her.
          She would testify . that what was told to her was they were
                                                 .   .


  there for Yanni, the nickname of her father, Jonatan Naday. She
  would testify that she cried and screamed and asked that nothing
  happen to her 12 -year -old sister, [C.N.], or her grandmother.
          She would testify      that at that point the one individual
                                             .       .   .


  remained with the gun pointed at her, took her wallet and took her
  cell phone so she was unable to call for help.
        At                     that point . . . evidence would show that a second
 individual                    -- it is unknown if it was the same person who had
 previously                     been in Elle's room or not -- had gone to Manya
 Guravich's                    room. Manya Guravich is the grandmother of Elle and
 [C.N.]    .       .   .   .




         She was asleep in her bedroom which is on the second level
 of the townhome at 23 Wellington.
         She would testify that an individual woke her up and began
                                              not English and she has
 trouble hearing. So she would testify she could not understand what
 was being screamed at her and kept trying to tell the gunman who
 had a gun pointed at her that she couldn't understand.
        She would testify that she, too, was forced out of bed, told to
put on a pair of pants. She would testify that the gunman then opened
a drawer next to her bed and removed a watch that she had placed
there.
       She would testify that she then began to worry about [C.N.],
whose bedroom was right next to hers. She would testify that she
was then led out of the room at gunpoint towards her daughter, Elle,
and son-in-law, Jonatan's room.
       She would testify as she did so, she looked into [C.N.]'s room
to check on her, but [C.N.] was not there.

        [E]vidence would also indicate that [C.N.] was asleep in her
room. She was, too, awokened [sic] by a gunman, a third gunman.
Again, I don't know if this was the gunman from the basement, but
it was a third individual in the house with a gun.
       [C.N.] was awoken and forced out of her bed. [C.N.] was
marched . . at gunpoint into her parents' bedroom. At this point
               .


[C.N.] was told to wake up her parents.

                                                             3
            You would hear evidence         by way of testimony from
                                                    .   .   .


     Emily and Jonatan, that they then heard their 12 -year -old daughter
     [C.N.] begging them to wake up and crying. As they awoke, they
     saw the gunman with a gun pointed at their daughter's head.
           They sat up in bed       . At this point [C.N.] was put on the
                                    .       .


    ground on the bed side next to her father. The other two, Emily and
    Jonatan, were ordered at that point to tell them where the safe was.
            Emily and Jonatan just began to start yelling things about
    jewelry that was laying out, wallets that were laying out, directing
    their captor at that point to anything that they could see of value for
    him to take.
           The captor specifically asked for a safe, acknowledging he
    knew there was a safe in the house despite Jonatan's initial attempt
    to deny that. At that point . Emily was marched into the closet to
                                        .   .


    open the safe.
            Emily would testify that whether it be nerves or eyesight or
    the fact that it was dark, she wasn't able to do so.
            So then Jonatan was marched into the closet and Jonatan,
    too, was forced to open that safe.
         Your Honor, I did leave out a critical point, and that is this:
 When the two awoke in bed and watched this gimman with a gun to
 12 -year-old [C.N.]'s head, the gunman threatened that if they didn't
obey his orders, that 12 -year -old [C.N.] would be shot and killed. At
this point . . the safe was emptied.
                    .




        You would       .. hear evidence that Jonatan Nadav at that
                            .


point had a significant amount of jewelry in that safe as well as cash.
.. close to $50,000 worth of cash.
     .




        He was, by the way, a store owner. I believe he owns more
than one . store in Philadelphia for clothing. Emily, Jonatan and
            .   .


Manya were all placed in the closet. They were told not to call the
police or they would be killed. [T]hey remained there in the closet
for several seconds until Emily did, in fact, call the police.
        [O]ne of the individuals who had been on the second floor in
the Nadav's bedroom went back downstairs to Elle's bedroom,
retrieved the third gunman who had been there the entire time with
Elle Naday.
        And Elle would say that it was approximately 20 minutes
that that encounter took place. He told the third gunman who was
with Elle Nadav that they were done and they could go.




                                                4
                        They then, however, turned to Elle and told her that if the
                police were called, the entire family would be killed. They named
                the third sister  .. by name. They told Elle they knew
                                      .
                                                                          where she
                went to college, and listed the college that she went to. They told
                Elle they knew the type of vehicle that she drove and actually stated
                what the type of vehicle she drove was.
                       [A]11 in all there was . . . over $40,000 worth of cash, a
                number of expensive jewelry pieces including, I believe, six carat
                diamond engagement ring and wedding ring, purses and luggage, a
                number of items, all in all totaling approximately $300,000. . By
                                                                                .   .

                way of a property receipt it is $305,976.
                                                    ***
                        [The Defendant] returned to Philadelphia in the vehicle with
                his co-defendants.
                        At that point   . he did go directly to his girlfriend's home
                                          .


                in Philadelphia, and that was an individual by the name of Marlon
                Burton. He woke Marlon Burton up, she would say approximately
                3:00, 3:30 in the morning. The two then went to five separate
                locations and utilized credit cards that had been stolen from the
               Nadav household.
                        To be clear, the [D]efendant indicated they weren't his, but
               didn't indicate, at that point, at least, that they had come from a home
               invasion that just occurred. After that they returned to Miss Burton's
               home where the [D]efendant removed a check from the wallet that
               he had stolen as well.
                         The check he then wrote to Marlon Burton in the amount of
               $5,500.

N.T. 1/24/19, at 99-110.

       The morning after the offenses were committed, the Defendant and Jones exchanged
                                                                                        text
messages. N.T. 1/24/19, at 128. In text messages exchanged between the Defendant and
                                                                                     Jones,
the Defendant made reference to a Rolex watch which had been taken during the
                                                                              course of the
robbery. In describing the text message exchange, the prosecuting attorney stated,

              Defendant Sadeem [sic] Jones asked this defendant, Raymond
              Daniels, "You still up, bro?" There is a emoji or a little symbol of a
              money bag and an arm making a muscle following that question.
              This defendant responds, "Yeah." Sadeem [sic] Jones then indicates,
              "I'm excited as shit, bro." This defendant responds, "Me, too, man.
              That watch worth 34 grand online."

                                                5
  N.T. 1/24/19, at 135-136.

         In another text message exchange, the Defendant discussed the status of the police

 investigation with Davis. In that exchange, Davis told the Defendant, "They got ya number. They

 just DNT know who you are." The Defendant advised Davis that he had changed his telephone

 number using an "app" and instructed Davis how to use the app to change his number. N.T.

 1/24/19, at 130-132.

        Of the more than $300,000 of stolen property, only one item was recovered. That item, a

 piece of luggage, was found in the Defendant's home. N.T. 1/24/19, at 129-130.

        On November 7, 2018 and December 19, 2018, the Honorable Raymond F. McHugh, heard

 pretrial motions relating to all three defendants. On January 14, 2019, Judge McHugh entered an

 order along with finding of fact and conclusions of law wherein he denied the defendants' motions

 to suppress evidence and motions to sever the cases. Judge McHugh granted the motions to sever

 the charge of Possession of a Firearm Prohibited, 18 Pa.C.S. §6105(a)(1), filed by the Defendant

and Jones.

       Thereafter, the Commonwealth filed notice of its intent to invoke the ten-year mandatory

minimum sentences pursuant to 42 Pa.C.S. §9714 for second and subsequent convictions for a

crime of violence upon the Defendant's conviction for Robbery in violation of 18 Pa.C.S.

§3701(a)(1)(ii), Robbery in violation of 18 Pa.C.S. §3701(a)(1)(iii), Burglary in violation of 18

Pa.C.S. §3502(a)(1)(i), and/or Criminal Conspiracy to commit Robbery and/or Burglary in

violation of 18 Pa.C.S. §903.

       On January 21, 2019, the day before trial was to commence, the Defendant called

Commonwealth witness Marlon Burton, his former girlfriend and a co-defendant with regard to

the Access Device Fraud charge. During that conversation, the Defendant advised Ms. Burton that


                                               6
    he had entered a guilty plea. Ms. Burton asked the Defendant                 if that meant she did not have to
    appear for trial. The Defendant responded, "That's right. That's the only reason I did it." N.T.

    1/24/19, at 123-124.

           On January 22, 2019, the jury selection began.

           On January 24, 2019, the Defendant entered a guilty plea to the following criminal

    offenses:

                   Robbery (threatening another with/intentionally putting Jonatan
                      Nadav and/or Emily Nadav and/or Elle Nadav and/or C.N.
                      and/or Manya Gurevich in fear of serious bodily injury), 18
                      Pa.C.S. §3701(a)(1)(ii), a felony of the first degree;

                   Robbery (threatening to commit a felony of the first or second
                      degree), 18 Pa.C.S. §3701(a)(1)(iii), a felony of the first degree;

                   Robbery (inflicting, threaten with or intentionally put in fear of
                      immediate serious bodily injury), 18 Pa.C.S. §3701(a)(1)(iv), a
                      felony of the second degree;

                   Burglary (overnight accommodation, person present, and commits,
                      attempts, threatens to commit a bodily injury crime), 18 Pa.C.S.
                      §3502(a)(1)(i), a felony of the first degree;

                  Criminal Conspiracy to commit Robbery, Burglary and related
                     offenses, 18 Pa.C.S. §903;

                  Possession of a Firearm Prohibited, 18 Pa.C.S. §6105(a)(1), a felony
                     of the first degree; 2

                  Criminal Trespass (breaking into occupied structure), 18 Pa.C.S.
                     §3503(a)(1)(ii), a felony of the second degree;

                  Theft by Unlawful Taking (firearm, jewelry, credit cards, currency
                     and other property), 18 Pa.C.S. §3921(a), a felony of the second
                     degree;




2The Defendant has a prior conviction for Robbery in violation of 18 Pa.C.S. §3701(a)(1)(ii) (inflicting or threatening
another with or intentionally putting another in fear of immediate serious bodily injury), an enumerated offense under
18 Pa.C.S. §6105(b) (Persons Not to Possess Firearms). Exhibit C-1; N.T. 1/24/19, at 98-99.



                                                          7
  Theft by Extortion (threatening to inflict harm), 18 Pa.C.S.
     §3923(a)(7), a felony of the second degree;

  Receiving Stolen Property (firearm, jewelry, credit cards, currency
     and other property), 18 Pa.C.S. §3925(a), a felony of the second
     degree;

 False Imprisonment of a Minor (by a person not a parent), 18 Pa.C.S.
     § 2903(b), a felony of the second degree;


 False Imprisonment, 18 Pa.C.S. §2903(a), a misdemeanor of the
     second degree;

 Criminal Coercion (threat to commit a felony/act with felonious
    intent), 18 Pa.C.S. §2906(a)(1), a misdemeanor of the first
    degree;

 Terroristic Threats (threat to commit crime of violence), 18 Pa.C.S.
     §2706(a)(1), a misdemeanor of the first degree;

 Unlawful Restraint of Minor (by a person not a parent/risk of serious
    bodily injury), 18 Pa.C.S. §2902(b)(1), a felony of the second
    degree;

Recklessly Endangering Another Person (Jonatan Nadav and/or
   Emily Nadav and/or Elle Nadav and/or C.N. (a minor) and/or
   Manya Gurevich), 18 Pa.C.S. §2705, a misdemeanor of the
   second degree;

Simple Assault by Physical Menace (Jonatan Nadav), 18 Pa.C.S.
   §2701(a)(3), a misdemeanor of the second degree;

Simple Assault by Physical Menace (Emily Nadav), 18 Pa.C.S.
   §2701(a)(3), a misdemeanor of the second degree;

Simple Assault by Physical Menace (Elle Nadav), 18 Pa.C.S.
   §2701(a)(3), a misdemeanor of the second degree;

Simple Assault by Physical Menace (C.N.), 18 Pa.C.S. §2701(a)(3),
   a misdemeanor of the second degree;

Simple Assault by Physical Menace (Manya Gurevich), 18 Pa.C.S.
   §2701(a)(3), a misdemeanor of the second degree;

Access Device Fraud, 18 Pa.C.S. §4106(a)(1)(i), a felony of the
   third degree.


                                 8
        Prior to sentence being imposed, this Court was advised that the Defendant was adjudicated

 delinquent in 2009 for Possessing Instruments of Crime and for Firearms not to be carried without

 a License. In 2012, he was adjudicated delinquent for Retail Theft. On July 6,
                                                                                2011, he entered a

 negotiated guilty plea pursuant to which the Commonwealth agreed not to invoke the applicable

five-year mandatory minimum. N.T. 1/24/19, at 121-122. The Defendant plead guilty to Robbery

- threatens/intentionally puts another in fear of immediate serious bodily injury, a felony of the
first degree, in violation of 18 Pa.C.S. §3701(a)(1)(ii), Criminal Conspiracy to
                                                                                 commit Robbery    -
inflicting serious bodily injury, a felony of the first degree in violation of 18 Pa.C.S.
                                                                                          §903(a)(1),
and Possessing Instruments of Crime, a misdemeanor of the first degree, in violation
                                                                                     of 18 Pa.C.S.
§907(a) and was sentenced to two and a -half to six years on each count, said
                                                                              sentences to run
concurrent with one another.      Exhibit C-1.     The facts underlying those convictions were

summarized as follows:

                      On July 11 of 2010, at approximately 10:40, the defendant,
              along with another individual, approached the victim, Dennis
              Williams, on the street in the area of 2115 West Stella -- S TELL
              A -- Street in Philadelphia.
                     The defendant and his co-defendant were both armed with a
              firearm. The defendant and his co-defendant approached the victim
             and demanded him to, quote, give up everything. The victim then
             handed over his wallet and keys and either the defendant or the co-
             defendant -- it is unclear from the reports, Your Honor -- then took
             from the waistband of the victim a .40 caliber Smith and Wesson
             handgun.
                     On July 15 of 2010, officers of the Philadelphia Police
              Department were called to a location on Van Pelt Street -- V A N P
             E L T -- Street. They responded there for [an unrelated matter].
             When they responded, the defendant was in the location and they
             recovered under a cushion at that location the stolen firearm from
             the July 11, 2010, incident.




                                               9
  N.T. 1/24/19, at 117-118.     At the conclusion of the sentencing hearing, the Defendant was

  sentenced to an aggregate term of incarceration of forty to eighty years.

         On February 1, 2019, the Defendant filed a motion for reconsideration of sentence. On

  May 23, 2019, a hearing was held. At the conclusion of the hearing, the original sentence was

  vacated and the Defendant was resentenced to an aggregate term of incarceration of thirty to sixty

  years. For the armed robbery of Jonatan Nadav, Emily Nadav, Elle Nadav, C.N. and Manya

  Gurevich (count 1), the Defendant was sentenced to the mandatory minimum sentence of ten to

 twenty years incarceration. For the crime of Burglary (count 10), the Defendant was sentenced to

 the mandatory minimum sentence of ten to twenty years incarceration. For the crime of
                                                                                       Criminal

 Conspiracy to commit Robbery and Burglary (count 2), the Defendant was sentenced to the

 mandatory minimum sentence of ten to twenty years incarceration. These sentences were imposed

 to run consecutive to one another for an aggregate term    of incarceration of thirty to sixty years.
 For the crime of Possession of a Firearm Prohibited (count 9), the Defendant was sentenced to
                                                                                               five
 to ten years incarceration. For the crime   of False Imprisonment of a Minor, C.N., (count   16), the

Defendant was sentenced to five to ten years incarceration. For the crime of False
                                                                                   Imprisonment
of Jonatan Nadav, Emily Nadav, Elle Nadav and Manya Gurevich (count 24), the
                                                                             Defendant was
sentenced to one to two years incarceration. For the crimes of Simple Assault of
                                                                                 Jonatan Nadav,
Emily Nadav, Elle Nadav, C.N., and Manya Gurevich (counts 30-34), the
                                                                      Defendant was
sentenced to one to two years incarceration on each count. For the crime of Access Device
                                                                                          Fraud
(count 18), the Defendant was sentenced to one to two years incarceration. These
                                                                                 sentences were
all imposed to run concurrent to the sentence imposed on the Robbery
                                                                     conviction. No further

penalty was imposed on the remaining ten counts. Restitution was ordered in the
                                                                                amount of




                                                 10
  $305,976.00 (joint and several). The Defendant was determined not to be an eligible offender

  under the Recidivism Risk Reduction Incentive Act, 61 §4501 et seq. N.T. 5/23/19, at 71-73.

          On May 23, 2019, new counsel was appointed to represent the Defendant for purposes of

  direct appeal. On May 29, 2019, the Defendant filed notice of appeal. By order dated June 14,

  2019, the Defendant was directed to file a Concise Statement of Errors Complained of on Appeal

  (Statement) within twenty-one days of the entry of that order. On June 27, 2019, the Defendant

 filed a timely Statement.

         The Defendant challenges the discretionary aspects of sentence.             The standards for

 evaluating challenges to the discretionary aspects of sentence are well settled. "Sentencing is a

 matter vested in the sound discretion of the sentencing judge, and a sentence will not be disturbed

 on appeal absent a manifest abuse     of discretion." Commonwealth        v. Bullock, 170 A.3d 1109,

 1123 (Pa.Super. 2017) (quotation marks and citations omitted). A mere "error in
                                                                                 judgment" does
 not constitute an abuse of discretion. Id. "Rather, the appellant must establish, by reference to the

 record, that the sentencing court ignored or misapplied the law, exercised its judgment for reasons

 of partiality, prejudice, bias or ill will, or arrived at a manifestly unreasonable decision." Id.

        The Sentencing Code requires that, when imposing a sentence, a court must consider the

protection of the public, the gravity of the offense as it relates to the impact on the victim and the

community, the defendant's rehabilitative needs and the sentencing guidelines.              42 Pa.C.S.

§9721(b). A sentencing court must also "make as a part of the record, and disclose in open court

at the time   of sentencing, a statement of the reason or reasons for the sentence imposed." Id.

However, although the record as a whole must reflect due consideration of the statutory factors, a

sentencing court "is not required to parrot the words of the Sentencing Code, stating every factor

that must be considered under 9721(b)." Commonwealth v. Bullock, 170 A.3d at 1126
                                                                                  (quotation



                                                  11
  marks and citation omitted). Rather, the record as a whole must reflect the sentencing court's

  consideration of the facts of the case and the defendant's character. Commonwealth v. Crump,

  995 A.2d 1280, 1283 (Pa.Super. 2010). "In particular, the court should refer to the
                                                                                      defendant's
  prior criminal record, his age, personal characteristics and his potential for rehabilitation."

  Commonwealth v. Griffin, 804 A.2d 1, 10 (Pa.Super. 2002).

         In imposing sentence, this Court considered all of the factors set forth in the Sentencing

  Code including the protection of the public, the gravity of the offense, the history, character,

 condition and rehabilitative needs of the Defendant and the sentencing guidelines and concluded

 that a very substantial term of incarceration was required. N.T. 1/24/19, at 176-178, 205. As this

 Court noted at the time sentence was imposed, the mandatory sentencing provisions of the

 Sentencing Code required imposition of three ten-year mandatory minimum sentences. These

 mandatory sentences were reflected in the sentencing guidelines. The guidelines for the crimes of

 Possession of a Firearm Prohibited, Recklessly Endangering Another Person and Simple Assault

 called for the maximum sentence allowable by law in the standard range. N.T. 1/24/19, at 176-

 178. In fashioning the sentence, this Court concluded that the offenses to which the
                                                                                      Defendant
pled guilty were separate criminal offenses for which separate sentences could be imposed.

       In analyzing those offenses, this Court noted that although there was only one count of

robbery, five separate robberies occurred. N.T. 1/24/19, at 198. The Court also noted that the

Burglary charge only required the presence of one person at the time the offense was committed,

but here, five people were present, three generations of a family that included a minor and a
                                                                                              senior.

N.T. 1/24/19, at 186. This Court also found the nature of the Criminal Conspiracy to be
                                                                                        of
significance, noting that the Criminal Conspiracy the Defendant entered involved not just one




                                                 12
  criminal objective but multiple criminal objectives and that the objectives of that conspiracy were

  particularly violent and dangerous. N.T. 1/24/19, at 199-200.

         In considering the nature of the offenses, this Court noted that this home invasion
                                                                                             robbery
  was a sophisticated operation which required substantial preplanning and
                                                                           preparation.           The
  conspirators scouted the location, chose to strike at 2:00 a.m. (a time when the occupants would

  be most easily located and at their most vulnerable), outfitted themselves with dark
                                                                                       clothing,
  gloves, and masks and quietly and efficiently gained entry.      Each conspirator was armed and

 proceeded immediately to a predesignated location in the home to effectively and efficiently isolate

 and control the five people in the household. N.T. 1/24/19, at 178-181.

        The force utilized was extreme.      The conspirators threatened the lives of each family

 member and demonstrated by the use of their handguns that they had the means to carry out
                                                                                           those
 threats. Each member of the family was victimized in a different location in the home
                                                                                       by different
 perpetrators who utilized different means. The twenty-five year old daughter awoke to find two

 armed men in her bedroom. Those gunmen placed the barrels of their weapons
                                                                            against her
 forehead before they put her on the floor and bound her wrists. She was held captive
                                                                                      in her

bedroom throughout the incident. One of the gunmen then took her wallet and cell phone.
                                                                                        Before
the perpetrators left the residence, this daughter was told that if she called the police,
                                                                                           the family
would be killed. This threat included another sister who was not living at the
                                                                               residence. To
demonstrate the seriousness of the threat, the conspirators identified the sister by name
                                                                                          and
accurately identified where she attended college and the type of vehicle she drove.
                                                                                                The
grandmother also awoke to find a gunman in her bedroom who immediately began to
                                                                                scream at
her. She was forcibly removed her from her bedroom at gunpoint and was taken to the
                                                                                    bedroom
of Jonatan and Emily Naday. The gunman holding the grandmother at gunpoint, stole a
                                                                                    watch



                                                13
  from the drawer of a bedside table. The twelve -year -old daughter also awoke to find a
                                                                                          gunman in
  her bedroom. She was also removed from her bedroom at gunpoint and taken to her
                                                                                  parents'
  bedroom. Finally, the parents awoke to find a gunman pointing a gun at their twelve-year-old

  daughter's head. That gunman threatened to shoot the child if the parents did not comply with his

  demands. After the safe was opened and the items of value were removed, the family was put in

 the closet and was instructed not to call the police. They were told   if they called the police, they
 would be killed. N.T. 1/24/19, at 178-185,192 -194, 201.

         This Court also discussed how the nature of the offenses reflected on the Defendant's

 character and his amenability to rehabilitation. N.T. 1/24/19, at 183-185. This Court
                                                                                       specifically
 noted that, despite the extreme violence and apparent raw fear and emotional trauma
                                                                                     inflicted, the
 Defendant's emotional response was not one of remorse or regret. Rather, he expressed "glee"

 and "excitement" following these horrific events. N.T. 1/24/19, at 185-186, 192. This
                                                                                       Court also
 took into account the nature of the individuals with whom the Defendant chose to conspire,
                                                                                            noting
 that the Defendant was aware of their violent character and still made a conscious
                                                                                    decision to
participate. This Court also noted that, given the number of conspirators, their violent
                                                                                         tendencies,
the fact that they were all armed, and the unpredictability of victims' responses to
                                                                                     their physical
incursion, the Defendant knew or should have known that there was a substantial risk
                                                                                     that the

situation could have gotten out of control and someone could have died or have been
                                                                                    seriously
injured. N.T. 1/24/19, at 183, 200.

       In imposing sentence, this Court also considered the substantial impact violent
                                                                                       home
invasions by multiple armed and masked subjects have on the victims and the community.
                                                                                       N.T.
1/24/19, at 195-197. This Court also took into account that the Defendant had a
                                                                                chance to
ameliorate the impact these crimes had on the victims and the community by cooperating
                                                                                       with



                                                14
   police so as to assist in the prosecution of the individuals identified as having
                                                                                     participated in the
   crimes as well as identifying those who have not been identified and who remain at
                                                                                      large. The

  Defendant's cooperation could have significantly decreased the fear the victims and
                                                                                      the
  community were experiencing. This Court found the Defendant's unwillingness to
                                                                                 mitigate the
  damage he caused to be a relevant factor in considering his amenability to
                                                                             rehabilitation and in
  evaluating whether his statements of remorse were sincere. This Court found that his
                                                                                       decision
  demonstrated a lack of concern for the safety of the victims, a lack of concern for the
                                                                                          safety of his
  girlfriend   -a cooperating witness - and a lack of concern for the safety of the community.    This
  Court therefore found his statements of remorse to be hollow and amenability to
                                                                                  rehabilitation to
  be lacking. N.T. 1/24/19, at 187-189; N.T. 5/23/19, at 58.

         In considering the Defendant's history, character, condition and rehabilitative
                                                                                         needs, this
 Court found that, despite the intervention of both the juvenile and adult criminal
                                                                                    justice system,
 the Defendant's criminally violent behavior had escalated from Possessing
                                                                           Instruments of Crime
 and for Firearms not to be carried without a License, to armed Robbery involving
                                                                                  one accomplice,
 and finally to armed home invasion Robbery involving multiple actors and
                                                                          multiple victims. N.T.
 1/24/19, at 186, 192. In light of this escalation, this Court concluded that the
                                                                                  sentence imposed
 was necessary to prevent the Defendant from engaging in future acts of
                                                                        violence. N.T. 1/24/19, at
205.

        In imposing sentence, this Court considered all of the factors set
                                                                           forth in the Sentencing
Code including the protection of the public, the gravity of the offense,
                                                                         the history, character,
condition and rehabilitative needs   of the Defendant, the applicable mandatory sentences and the
sentencing guidelines.     This Court's decision was based on the evidence presented without

partiality, prejudice, bias or ill will. The reasons for the sentence were placed on
                                                                                     the record as



                                                 15
  required. There is therefore no basis to conclude that the sentence imposed constituted an abuse

  of discretion or was otherwise "excessive."

          The Defendant argues that "[t]he sentence was excessive considering [the Defendant]'s

  remorse, guilty plea and adjustment following parole."            Statement, ¶   1.   He argues that

  "[s]entencing [the Defendant] consecutively raised the aggregate sentence to, what appears upon

  its face to be an excessive level considering [the Defendant]'s background and
                                                                                 criminal conduct
  at issue in this case." Statement, ¶ 2. It is well -settled that a claim that a court did not weigh
                                                                                                      the
  factors as a defendant might wish is not sufficient to support a claim for appellate
                                                                                       relief.
 Commonwealth v. Zirkle, 107 A.3d 127, 133 (Pa.Super. 2014) (" [W]e have held that a claim that

 a court did not weigh the factors as an appellant wishes does not raise a
                                                                           substantial question.").
 The Defendant is therefore not entitled to relief based on the assertion that more
                                                                                    weight should
 have been given to the factors cited by the Defendant.

        With regard to the issue of consecutive sentences, it is well -settled that a bare
                                                                                           challenge
 that the trial court erred in imposing consecutive sentences does not raise a substantial
                                                                                           question.

 Commonwealth v. Moury, 992 A.2d 162, 171-72 (Pa.Super. 2010).                      Only in extreme
circumstances will imposition of consecutive sentences raise a substantial sentence, such as
                                                                                             where
the aggregate sentence is "unduly harsh, considering the nature of the crimes and
                                                                                  the length of
imprisonment." Id. In light of the facts and circumstances involved in this case,
                                                                                  consecutive
sentences cannot be deemed to be "unduly harsh."

       The Defendant next argues that this Court failed to consider the Defendant's
                                                                                    "remorse,
guilty plea and adjustment following parole," his "background and criminal
                                                                           conduct," his
"rehabilitative needs," his "adjustment to the community upon release from a state
                                                                                   sentence
completed in 2014, his strong family background and employment," and the fact that he
                                                                                      "entered



                                                 16
      a guilty plea."    Statement, ¶¶ 1-4, 6. The Defendant's assertion that these factors were not

      considered is belied by the record.       As explained above, this Court considered whether the

      Defendant was remorseful, his background and criminal conduct, and his rehabilitative needs. A

     review of the record also demonstrates that this Court considered his adjustment to
                                                                                         the community

     following his release on his prior robbery conviction, his family relationships and his
                                                                                             employment.
     N.T. 1/24/19, at 190-192. The record also reflects that this Court found the
                                                                                  Defendant's age and
     the fact that the Defendant entered a guilty plea as a mitigating factor in his
                                                                                     favor. N.T. 1/24/19,

     at 195; N.T. 5/23/19, at 70. This Court also found the evidence presented at the
                                                                                      reconsideration
     hearing regarding the Defendant's relationship with his mother and his training
                                                                                     education and
     employment as a dental technician to be of mitigating value. N.T. 5/23/19, at 70. As stated
                                                                                                 above,
     the fact that this Court may not have weighed the factors as the Defendant might
                                                                                      wished is not a
     sufficient basis to warrant relief.

            Finally, the Defendant claims that "[t]he court erred in conditioning the length of
                                                                                                [the
    Defendant]'s sentence upon his ability and/or willingness to implicate his
                                                                               co-defendants."
    Statement, ¶ 5. The sole basis for objecting to consideration of the Defendant's lack of
                                                                                             cooperation
    was that "there could be other reasons for his failure to disclose."3 N.T.
                                                                               1/24/19, at 133. This
    claim lacks merit. That there may be alternative explanation for a person's conduct
                                                                                        is not a basis

    to exclude relevant evidence. Moreover, the Defendant had the
                                                                  opportunity to present evidence
    regarding his reasons and, in fact, did so. The Defendant testified that he chose
                                                                                      not to provide
information about the crime of the individuals involved in its commission because he was
                                                                                         "scared
for [his] family's life" and that he didn't want them to have to "watch over their
                                                                                   shoulder's"



3 The Defendant offered no other legal basis to support this claim at the time of
                                                                                  sentencing, in his motion for
reconsideration of sentence or in his Statement. The Defendant may not now raise a new
                                                                                           theory to support his
objection. Commonwealth v. Duffy, 832 A.2d 1132, 1136 (Pa.Super. 2003).

                                                      17
 because of what he did in a courtroom. N.T. 1/24/19, at 164. The Defendant stated that
                                                                                        he did not
 want to put them in "harm's way" when he would not "be there to protect them...."
                                                                                   N.T. 1/24/19,
 at 165. This Court considered this testimony but did not find the
                                                                   Defendant's explanation         of
 sufficient weight to overcome other considerations. Specifically, this Court noted that,
                                                                                          while his
 cooperation would have been a mitigating factor for purposes of sentencing, his refusal to
                                                                                            provide
 any information regarding the crimes or those involved in their commission and
                                                                                his reason for that

 decision was relevant and admissible to establish the dangerous nature of those
                                                                                 with whom he
 chose to conspire, the degree of his professed remorse, the degree to which he was
                                                                                    willing to accept
responsibility and his rehabilitative needs. N.T. 1/24/19, at 132-135, 194-195,
                                                                                212-213; N.T.
5/23/19, at 58. Since the "other reasons" were presented and properly considered,
                                                                                  the Defendant
suffered no prejudice as a result of this Court's ruling.

       For the reasons set forth above, this Court finds the Defendant's claims to be
                                                                                      without merit.




                                                      BY THE COURT:




Date                                                  DIANE E. GIBBONS, J.




                                                18
Antonetta Stancu, Chief Deputy District Attorney
Bucks County District Attorney's Office
100 N. Main Street
Doylestown PA 18901


Wm. Craig Penglase, Esquire
18 North Main Street, Suite 100
Doylestown PA 18901